Per Curiam.

The two separate incidents involved in this action show neglect on the part of respondent in fulfilling his responsibilities as an attorney. When an attorney is retained by a client, he must competently and conscientiously perform his legal services. An attorney’s failure to render the legal services for which he was paid, or to return any fee advanced by a client, is “tantamount to theft of that fee from the client.” Disciplinary Counsel v. Sigall (1984), 14 Ohio St. 3d 15.
This court in Sigall addressed a case of neglect by an attorney similar to the instant case and imposed a one-year suspension. Id. at 16-17. We find that respondent violated DR 1-102(A)(6), DR 7-101(A)(2), and DR 9-102(B)(3) and (4). Respondent’s total failure to attend to matters entrusted to him by his clients and his unprofessional financial dealings reflect adversly on the entire legal profession and will not be tolerated.
It is the judgment of this court that respondent be suspended from the practice of law in the state of Ohio for a period of one year.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.